DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 should depend on claim 10 based on it stating “the” gaze detection sensor which has antecedent basis in claim 10 and does not have antecedent basis in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na et al. (US PGPub 2016/0111055). 

Regarding claim 1, Na discloses a device (fig. 1) comprising:
a display panel (fig. 1, display panel 100);
a first processor (fig. 1, data driver 500) in signal communication with the display panel, the first processor configured to receive an input display signal and provide image data to the display panel ([0080], “The data driver 500 receives the second control signal CONT2 and the data signal DATA from the timing controller 200, and receives the gamma reference voltages VGREF from the gamma reference voltage generator 400. The data driver 500 converts the data signal DATA into data voltages having an analog type using the gamma reference voltages VGREF. The data driver 500 outputs the data voltages to the data lines DL”); and
a second processor (fig. 1, timing controller 200) configured to receive the input display signal ([0058], “The timing controller 200 generates the data signal DATA based on the input image data RGB”) and provide display panel behavior adjustment data to the display processor based on the input display signal ([0058], “The timing controller 200 outputs the data signal DATA to the data driver 500”), the display panel behavior adjustment data indicating a first adjustment to an operational behavior of the display panel based on a first characteristic of the input display signal ([0059], “The timing controller 200 determines a driving frequency of the display panel 100 based on the input image data RGB”);
wherein the first processor, the second processor, or a combination thereof is configured to alter the operational behavior of the display panel based on the display panel behavior adjustment data ([0059], “The timing controller 200 determines a first driving frequency of the first display area DAA based on first input image data displayed on the first display area DAA. The timing controller 200 determines a second driving frequency of the second display area DAB based on second input image data displayed on the second display area DAB”).

Regarding claim 2, Na further discloses wherein the first characteristic of the input display signal is selected from the group consisting of: brightness, frame rate, color gamut, color saturation, hue, white point and resolution (Na: [0014], “when the first input image data includes a video image, the timing controller may determine the first driving frequency as a high driving frequency. When the first input image data only includes a static image, the timing controller may determine the first driving frequency as a low driving frequency” as a frame rate).

Regarding claim 3, Na further discloses wherein the first characteristic of the input display signal is selected from the group consisting of: a movement speed of an object; a relative brightness of an object; a static icon; a degree of detail; a face; and an artificial image (Na: [0014], “when the first input image data includes a video image, the timing controller may determine the first driving frequency as a high driving frequency. When the first input image data only includes a static image, the timing controller may determine the first driving frequency as a low driving frequency” as a static icon).

Regarding claim 4, Na further discloses wherein the first adjustment to the operational behavior of the display panel comprises changing one or more selected from a group consisting of:
a white point color temperature;
a color gamut;
a display frame rate;
a green to blue ratio or a red to green ratio;
a luminance; and
a blue saturation (Na: [0014], “when the first input image data includes a video image, the timing controller may determine the first driving frequency as a high driving frequency. When the first input image data only includes a static image, the timing controller may determine the first driving frequency as a low driving frequency” as display frame rate).

Regarding claim 5, Na further discloses wherein the first adjustment to the operational behavior of the display panel based on the first characteristic of the input display signal comprises one or more selected from a group consisting of:
lowering a blue saturation based on a luminance being over a threshold;
lowering a white point color temperature based on a luminance being over a threshold;
lowering a blue saturation based on a detection of a static icon;
reducing a display frame rate based on video content having movement from frame to frame below a threshold;
increasing a display frame rate based on video content having movement from frame to frame above a threshold;
increasing a display resolution based on video content having a detail level over a threshold;
adjusting a white point color temperature, a color gamut, a blue content, or a combination thereof based on detecting one or more faces; and
decreasing a blue saturation, a white point color temperature, or a combination thereof based on detecting artificial image data (Na: [0014], “when the first input image data includes a video image, the timing controller may determine the first driving frequency as a high driving frequency. When the first input image data only includes a static image, the timing controller may determine the first driving frequency as a low driving frequency” as increasing display frame rate).

Regarding claim 16, Na discloses a method comprising:
receiving, by a first processor in a display device, an input display signal ([0080], “The data driver 500 receives the second control signal CONT2 and the data signal DATA from the timing controller 200, and receives the gamma reference voltages VGREF from the gamma reference voltage generator 400. The data driver 500 converts the data signal DATA into data voltages having an analog type using the gamma reference voltages VGREF. The data driver 500 outputs the data voltages to the data lines DL”);
generating, by a second processor in the display device, display panel behavior adjustment data, the display panel behavior adjustment data indicating a first adjustment to an operational behavior of a display panel based on a first characteristic of the input display signal ([0059], “The timing controller 200 determines a driving frequency of the display panel 100 based on the input image data RGB”);
providing the display panel behavior adjustment data to the first processor ([0058], “The timing controller 200 outputs the data signal DATA to the data driver 500”);
adjusting, by the first processor, the operational behavior of the display panel based on the display panel behavior adjustment data ([0059], “The timing controller 200 determines a first driving frequency of the first display area DAA based on first input image data displayed on the first display area DAA. The timing controller 200 determines a second driving frequency of the second display area DAB based on second input image data displayed on the second display area DAB”); and
displaying, by the display panel, the input display signal ([0047], “The display panel 100 has a display region on which an image is displayed”).

Regarding claim 17, Na further discloses wherein the first characteristic of the input display signal is selected from a group consisting of: brightness, frame rate, color gamut, white point and resolution (Na: [0014], “when the first input image data includes a video image, the timing controller may determine the first driving frequency as a high driving frequency. When the first input image data only includes a static image, the timing controller may determine the first driving frequency as a low driving frequency” as frame rate).

Regarding claim 18, Na further discloses wherein the first characteristic of the input display signal is selected from the group consisting of: a movement speed of an object; a relative brightness of an object; a static icon; a degree of detail; a face; and an artificial image (Na: [0014], “when the first input image data includes a video image, the timing controller may determine the first driving frequency as a high driving frequency. When the first input image data only includes a static image, the timing controller may determine the first driving frequency as a low driving frequency” as a static icon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Chou et al. (US PGPub 2019/0075301). 

Regarding claim 6, while Na teaches a controller other types of processors including artificial intelligence processors are known in the art. In a similar field of endeavor of display devices, Chou discloses wherein the second processor is an artificial intelligence processor ([0082], “the video encoding pipeline 32 may leverage machine learning techniques implemented by the machine learning block 34. In some embodiments, the machine learning block 34 may be physically implemented in the electronic device 10. Additionally or alternatively, the machine learning block 34 may be implemented remotely, for example, in another electronic device or in the cloud. In such embodiments, the machine learning block 34 may be communicatively coupled to the electronic device 10 and, thus, the main encoding pipeline 45, for example, via the network interface 24”).
In view of the teachings of Na and Chou, it would have been obvious to one of ordinary skill in the art to use the machine learning processor of Chou in the system of Na, for the purpose of improving video encoding and/or video decoding, for example, by improving encoding efficiency, decoding efficiency, and/or perceived video quality when decoded image data is used to display an image (e.g., image frame) on an electronic display (Chou: [0008]). 

Regarding claim 7, the combination of Na and Chou further discloses wherein the artificial intelligence processor is configured to implement a machine learning system that applies a machine learning algorithm to the input display signal to generate the image adjustment data (Chou: [0083], “The machine learning block 34 may implement machine learning parameters 64 to contextually analyze source image data 36, for example, compared with previously processed (e.g., analyzed or encoded) image data to determine expected characteristics of a corresponding image. Based at least in part on the characteristics, the video encoding pipeline 32 may adaptively adjust the encoding parameters in a content dependent manner, which at least in some instances may improve encoding efficiency, decoding efficiency, and/or resulting video quality of decoded image data”).

Regarding claim 8, the combination of Na and Chou further discloses wherein the machine learning system comprises a neural network, a convolution neural network, a recurrent neural network, a radial basis function neural network, a multilayer perceptron, a deep belief network, or a combination thereof (Chou: [0083], “the machine learning block 34 may implement convolutional neural network (CNN) techniques”).

Regarding claim 14, the combination of Na and Chou further discloses wherein the first processor and/or the second processor comprises a plurality of physical computer processors (Chou: [0082], “the machine learning block 34 may be physically implemented in the electronic device 10. Additionally or alternatively, the machine learning block 34 may be implemented remotely, for example, in another electronic device or in the cloud. In such embodiments, the machine learning block 34 may be communicatively coupled to the electronic device 10 and, thus, the main encoding pipeline 45, for example, via the network interface 24”).

Regarding claim 20, while Na teaches a controller other types of processors including artificial intelligence processors are known in the art. In a similar field of endeavor of display devices, Chou discloses wherein generating the display panel behavior adjustment data comprises applying a machine learning algorithm to the input display signal ([0082], “the video encoding pipeline 32 may leverage machine learning techniques implemented by the machine learning block 34. In some embodiments, the machine learning block 34 may be physically implemented in the electronic device 10. Additionally or alternatively, the machine learning block 34 may be implemented remotely, for example, in another electronic device or in the cloud. In such embodiments, the machine learning block 34 may be communicatively coupled to the electronic device 10 and, thus, the main encoding pipeline 45, for example, via the network interface 24”).
In view of the teachings of Na and Chou, it would have been obvious to one of ordinary skill in the art to use the machine learning processor of Chou in the system of Na, for the purpose of improving video encoding and/or video decoding, for example, by improving encoding efficiency, decoding efficiency, and/or perceived video quality when decoded image data is used to display an image (e.g., image frame) on an electronic display (Chou: [0008]). 

Claims 9, 12, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Aurongzeb et al. (US PGPub 2020/0160813)

Regarding claim 9, Na discloses adjusting a display based on a moving vs static image, however other types of display adjustments are known in the art, including based on an ambient light sensor. 
In a similar field of endeavor of display devices, Aurongzeb discloses further comprising:
an ambient light sensor (fig. 2, ambient light sensor 235);
wherein the first processor is further configured to adjust the operational behavior of the display panel based on a brightness of ambient light detected by the ambient light sensor ([0039], “In an embodiment, the DBL and ALS brightness control management system 250 operating on GPU 220 may interface with various components of a digital display device 201. For example, the DBL and ALS brightness control management system 250 may communicate with the digital display controller or timing controller (TCON) 203 in an LCD system for an LCD panel 205 with backlight control 215 for a backlight 211”).
In view of Na and Aurongzeb, it would have been obvious to one of ordinary skill in the art to use the ambient light sensor of Aurongzeb in the system of Na, for the purpose of substituting known reasons for adjusting a display such as to conserve power consumption (Aurongzeb, [0013]).  

Regarding claim 12, while Na discloses a display device in general, Na is silent as to the specific type of display device. Many types of display devices are known in the art. In a similar field of endeavor of display devices, Aurongzeb discloses wherein the display panel comprises an organic light emitting diode (OLED) display, a light emitting diode (LED) or micro-LED display, a quantum dot-based display, a liquid crystal display (LCD), or a combination thereof (Aurongzeb: [0022], “The digital display(s) 114 in an embodiment may function as a liquid crystal display (LCD), an organic light emitting diode (OLED), a flat panel display, a solid state display, or a cathode ray tube (CRT)”).
In view of the teachings of Na and Aurongzeb, it would have been obvious to one of ordinary skill in the art to select from the multitude of display panel options of Aurongzeb to use in the system of Na, for the purpose of selecting a specific display panel to use to achieve expected and intended results. 

Regarding claim 13, the combination of Na and Aurongzeb further discloses wherein the display panel comprises an OLED display (Aurongzeb: [0022], “The digital display(s) 114 in an embodiment may function as a liquid crystal display (LCD), an organic light emitting diode (OLED), a flat panel display, a solid state display, or a cathode ray tube (CRT)”), and wherein the display panel behavior adjustment data is based on the overall input display signal over the entire active area of the display panel (Aurongzeb: [0022], “Brightness levels of the digital display or displays 114 may be controlled on a pixel by pixel level or in clusters of pixels. Power levels for backlighting or OLED cells may be varied in embodiments to control brightness levels according to embodiments herein”).

Regarding claim 26, Na discloses a consumer electronic device (fig. 1) comprising:
a display panel (fig. 1, display panel 100);
a first processor (fig. 1, data driver 500) in signal communication with the display panel, the first processor configured to receive an input display signal and provide image data to the display panel ([0080], “The data driver 500 receives the second control signal CONT2 and the data signal DATA from the timing controller 200, and receives the gamma reference voltages VGREF from the gamma reference voltage generator 400. The data driver 500 converts the data signal DATA into data voltages having an analog type using the gamma reference voltages VGREF. The data driver 500 outputs the data voltages to the data lines DL”); and
a second processor (fig. 1, timing controller 200) configured to receive the input display signal ([0058], “The timing controller 200 generates the data signal DATA based on the input image data RGB”) and provide display panel behavior adjustment data to the display processor based on the input display signal ([0058], “The timing controller 200 outputs the data signal DATA to the data driver 500”), the display panel behavior adjustment data indicating a first adjustment to an operational behavior of the display panel based on a first characteristic of the input display signal ([0059], “The timing controller 200 determines a driving frequency of the display panel 100 based on the input image data RGB”);
wherein the first processor, the second processor, or a combination thereof is configured to alter the operational behavior of the display panel based on the display panel behavior adjustment data ([0059], “The timing controller 200 determines a first driving frequency of the first display area DAA based on first input image data displayed on the first display area DAA. The timing controller 200 determines a second driving frequency of the second display area DAB based on second input image data displayed on the second display area DAB”).
While Na discloses an electronic device, Na is silent as to specifically what type of electronic device. Many types of electronic display devices are known in the art. In a similar field of endeavor of display devices, Aurongzeb discloses wherein the consumer electronic device is at least one type selected from the group consisting of: a flat panel display, a curved display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a rollable display, a foldable display, a stretchable display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that is less than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video walls comprising multiple displays tiled together, a theater or stadium screen, and a sign (Aurongzeb: [0003], “information handling system 100 can be a personal computer, a laptop computer, a smart phone, a tablet device, or other consumer electronic device, a network server, a network storage device, a switch router or other network communication device, or any other suitable device and may vary in size, shape, performance, functionality, and price”).
In view of the teachings of Na and Aurongzeb, it would have been obvious to one of ordinary skill in the art to select from the multitude of electronic display devices of Aurongzeb to use as the system of Na, for the purpose of selecting a specific display device to use to achieve expected and intended results. 

Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Lee et al. (US PGPub 2022/0217325). 

Regarding claim 10, while Na discloses adjusting a display based on the image data, other reasons for adjusting are known including based on a gaze detection. In a similar field of endeavor of display devices, Lee discloses further comprising:
a gaze detection sensor configured to identify a direction of gaze of a viewer of the display ([0064], “For example, when the electronic device 201 captures the user's pupil by using the second camera module (e.g., the third camera 235 and the fourth camera 237), the electronic device 201 may easily detect the user's gaze by using the first LED 241 and the second LED 243 as the auxiliary lighting. For example, the first LED 241 and the second LED 243 may include an infrared (IR) LED having an infrared wavelength. Even in a dark environment or an environment where a plurality of lighting elements emit light that are mixed and incident or reflected, the electronic device 201 may easily detect a subject with a camera module, by using the first LED 241 and the second LED 243 as the auxiliary lighting”);
wherein the first processor is further configured to adjust the operational behavior of the display panel based on the direction of gaze detected by the gaze detection sensor ([0118], “In operation 507, the electronic device may control at least one of a setting of a display and an output setting of content depending on the determined eye fatigue level. According to an embodiment, an item related to the setting of the display may include at least one of scan rate and brightness. An item related to the output setting of content may include at least one of the number, sizes, locations, colors, or stereoscopic effect levels of objects output to the display. For example, the electronic device may change at least one of the scan rate or brightness of the display depending on the eye fatigue level. As another example, the electronic device may change at least one of the number, sizes, locations, colors, or stereoscopic effect levels of objects output to the display depending on the eye fatigue level”).
In view of Na and Lee, it would have been obvious to one of ordinary skill in the art to modify the system of Na by providing the adjustment to the display performed based on a gaze detection, as taught by Lee, for the purpose of improving a user experience by modifying the display based on the eye fatigue level. 

Regarding claim 11, the combination of Na and Lee further discloses wherein the gaze detection sensor comprises one or more components selected from the group consisting of: an infrared (IR) sensor, a still camera, and a video camera (Lee: [0038], “the sensor module 176 may include, for example, a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared (IR) sensor, a biometric sensor, a temperature sensor, a humidity sensor, or an illuminance sensor”).

Regarding claim 15, the combination of Na and Lee further discloses wherein the second processor is the same processor as the first processor (Lee: [0075], “the processor 120 may control at least one other component (e.g., hardware or software components) by executing a program (e.g., the program 140 of FIG. 1) stored in the memory 130, and may perform various data processing or operations. The processor 120 may include a microprocessor or any suitable type of processing circuitry, such as one or more general-purpose processors (e.g., ARM-based processors), a Digital Signal Processor (DSP), a Programmable Logic Device (PLD), an Application-Specific Integrated Circuit (ASIC), a Field-Programmable Gate Array (FPGA), a Graphical Processing Unit (GPU), a video card controller, etc. In addition, it would be recognized that when a general purpose computer accesses code for implementing the processing shown herein, the execution of the code transforms the general purpose computer into a special purpose computer for executing the processing shown herein”).
In view of the teachings of Na and Lee, it would have been obvious to one of ordinary skill in the art to have a first and second processor be the same processor, for the purpose of it being known that a processor can perform multiple functions and two processors can be made integral. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US PGPub 2020/0219291) discloses an image providing apparatus (fig. 2).
Cohen-Tidhar et al. (US PGPub 2021/0334547) discloses “Reference is made to FIG. 4, which is a flow-chart of a method, in accordance with some demonstrative embodiments of the present invention. The operations of blocks 401-406 of the method may be part of a content-aware Media Generation or Media Creation process or program or tool; whereas, the operations of blocks 407 and onward of the method may be part of a content-aware Media Consumption or Media Utilization or Media Usage or Media Playback process or tool or program” ([0065] and fig. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693